COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: UNITED SERVICE                         §              No. 08-18-00161-CV
  AUTOMOBILE ASSOCIATION,
                                                §         AN ORIGINAL PROCEEDING
                       Relator.
                                                §                IN MANDAMUS

                                            §
                                          ORDER

       Pending before the Court is Relator’s motion requesting a stay of proceedings in cause

number 2016-DCV1280, styled Bonnie Earl Smith v. United Services Automobile Association,

pending review of the mandamus petition. The motion is DENIED.

       IT IS SO ORDERED this 13th day of September, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.